OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                        ’   AUSTIN




Honorable C. T. W.lda
ColultymdAtor
Nueces Courlty
Corpus Christi, Tams
Dear sir:




to proteat ~fundsoolleatad by tha amntg offiaials
aountlss.
          Seation 4 of Artisle 3912e of the Revised CitN Sti-
tutea, provides as iallows:            i
             *In all eounties of this state aantainirrga
     populatfonof less than U40,OOO Inhabitantsaaaord-
     lng to the last preasa*      Federal census, mh8ld.n
     the county or preainct offleers are wmpanSaf@ on
     a salary    basis under the pwrvfsions of.this &at, :
&on. C. J. Ulde, Fsge 2


    there shall be created a fund to be known as the
    Officers'Salary Fund of           County, Texas.
    Such fund shall be kept separate and apart from
    all other county funds, and .shdll be held and
    disbursed for the purpose of paying the salaries
    of ofilaers and the salaries of deputies, assis-
    tants and clerks of oftiaerswho are drawinga
    salary frozesaid fund under the pmvisions of
    this Act, and to pay the authorizedexpenses of
    their ottices. Such fund shall be deposited in
    the oounty depmltory and shall be protected to
    the extent as other county fWtds.,*




          fn view of Section 5 ot the Artiale above quoted
it is our opinion that all moneys aolleeted by parlous aounty
officials, should, as end when oolleated,be deposited in the
various funds to whiah they rightfully belong, In the county
depository.                           _
lion.c. 5. t;;lldc*
                  RI@   3


          Section 4 of irtiale 39X%, provides that the Offi-
cers* Salary Fund shall be deposited in the county depository
&nd further providesthat it shall be protected to the same
extent as other county funds. Ne flnd no provision for the
proteation of funds collected by dffioials otthe county
s!hIch.aredeposited in their own name, Insofar as the proteo-
tion afforded by the county depository bond is aonaerned,
during the time such funds are retained by such ofYioia.ls.
          It is tlmrefore,our opinion that the aacounts in
the mm86 of'the various county ofiioLal6 sr8 not proteotad
by the bond of the aouuty depository.




ATTOFIHEY
        GEk=RALOF T=&